                                          Case 3:20-cv-04619-MMC Document 40 Filed 12/28/20 Page 1 of 1




                                  1

                                  2

                                  3                               IN THE UNITED STATES DISTRICT COURT

                                  4                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      AMERICAN SMALL BUSINESS                            Case No. 20-cv-04619-MMC
                                         LEAGUE,
                                  7
                                                          Plaintiff,                        ORDER RE: JOINT STATUS REPORT
                                  8
                                                   v.
                                  9
                                         SMALL BUSINESS ADMINISTRATION,
                                  10
                                                          Defendant.
                                  11

                                  12             Before the Court is the parties’ Joint Status Report, filed December 14, 2020,
Northern District of California
 United States District Court




                                  13   wherein the parties separately propose schedules for further proceedings in the instant

                                  14   action.

                                  15             In particular, plaintiff requests an order (1) directing the parties to submit

                                  16   supplemental briefing on plaintiff’s Motion for Summary Judgment as well as setting a

                                  17   hearing on said motion, and (2) directing defendant to produce, by January 13, 2021, all

                                  18   responsive documents to its Freedom of Information Act request, along with a Vaughn

                                  19   index. In response, defendant requests that (1) any supplemental briefing on plaintiff’s

                                  20   motion be deferred until after completion of production and (2) submission of a Vaughn

                                  21   index be deferred until defendant files its motion for summary judgment.

                                  22             Having reviewed the parties’ respective positions, the Court finds it preferable to

                                  23   set any discovery deadlines and briefing schedules at the upcoming Status Conference,

                                  24   and, accordingly, takes no further action at this time.

                                  25             IT IS SO ORDERED.

                                  26
                                  27   Dated: December 28, 2020
                                                                                                    MAXINE M. CHESNEY
                                  28                                                                United States District Judge
